Exhibit EXCHANGE AND AMENDMENT AGREEMENT THIS EXCHANGE AND AMENDMENT AGREEMENT (this “Agreement”) is made and entered into this as of the th day of March, 2009, by and among Sino Clean Energy, Inc., a Nevada corporation (the “Company”), and the undersigned Purchasers. Capitalized terms used but not defined herein shall have the meanings set forth in that certain Securities Purchase Agreement, the Debentures and/or the Warrants (defined in the Recitals below). RECITALS: WHEREAS, reference is made to that certain Securities Purchase Agreement dated as of September 16, 2008 and September 19, 2008 (collectively the “Securities Purchase Agreement”), by and among the Company and the undersigned Purchasers, and the 18% Secured
